89 F.3d 838
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Cecelia A. BUELL, Plaintiff-Appellant,v.Gilbert F. CASELLAS, Defendant-Appellee.
No. 95-1824.
United States Court of Appeals, Seventh Circuit.
Submitted June 17, 1996.*Decided June 17, 1996.

Before POSNER, Chief Judge, and PELL and EVANS, Circuit Judges.

ORDER

1
Cecelia Buell brought this action against her employer, Gilbert Casellas, Chairman of the United States Equal Employment Opportunity Commission, alleging discrimination and wrongful discharge.   Before being terminated, Buell instituted a grievance procedure through the employees collective bargaining agreement challenging recent reviews of her performance.   She pursued this remedy unsuccessfully through three steps, and then stopped.   Because she did not exhaust this negotiated grievance procedure, the district court found it lacked subject matter jurisdiction over this claim.   See 5 U.S.C. § 7121(d) (employee may bring a negotiated grievance procedure or a statutory procedure, but not both);  see also American Federation of Government Employees v. Reno, 992 F.2d 331 (D.C.Cir.1993) (fully exhausting negotiated grievance procedure may entitle the employee to judicial review pursuant to 5 U.S.C. § 7703).   Buell also raised claims of wrongful termination under Title VII and the Rehabilitation Act.   The district court granted summary judgment in favor of appellee on these claims finding that the performance reviews demonstrated that Buell was not performing her job to her employer's legitimate expectations and thus was not discharged due to discrimination.  See Tyler v. Runyon, 70 F.3d 458, 466 (7th Cir., 1995) (McDonnell-Douglass burden shifting analysis available for Rehabilitation Act claims and for Title VII claims).   The district court then noted that Buell failed to come forward with any evidence showing that appellee's reasons for discharging her were pretextual.  See Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552 (1986).   The district court also granted summary judgment on Buell's non-discrimination claims.   After reviewing the record de novo, we AFFIRM for the reasons stated in the district court's opinion.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and record.   See Fed.R.App.P. 34(a);  Cir.R. 34(f)